EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The amendment of January 31, 2022 has been ENTERED, except for the replacement drawing set.

It is noted that claims 2, 4, 5, 12, 14, and 15 stand CANCELLED.

The petition under 37 CFR 1.84(a)(2) of January 31, 2022 is hereby acknowledged.  That petition has been denied in a petition decision, which was previously mailed.

The replacement drawing set of January 31, 2022 has NOT BEEN APPROVED, due to the use of color in the drawings and due to the denial of the petition mentioned in section 4 above.  

The objection to the drawings of February 21, 2020 as set forth in the office action of October 29, 2021 is hereby MAINTAINED, so formal drawings are hereby required in response to this office action.  Failure to submit formal drawings within the period for response will result in the abandonment of this application.  The required formal drawings must be in black and white, unless a subsequent petition for color drawings in granted.


Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Despite the failure to mention the rejection under 35 USC 112(a) as set forth in the office action of October 29, 2021 in the remarks with the amendment of January 31, 2022, the amendment of January 31, 2022 and the remarks with that amendment taken in their entirety are adequate to overcome all rejections of record.
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A radar system for performing radar target detection for air surveillance and weather surveillance, the radar system comprising: a single polarimetric Phased Array Radar (PAR); and a controller coupled to and controlling operation of the single polarimetric PAR such that the polarimetric PAR combines radar target detection and tracking operations with weather surveillance operations by performing polarization in a non-orthogonal manner when steering the polarimetric PAR off the principal planes of the radar, wherein the controller includes structure and software for performing polarization in a non- orthogonal manner when steering a fixed face, dual-polarized Active Electronically Scanned Array (AESA) radar system of the single polarimetric PAR off its principal planes such that weather measurements are performed in combination with operations for air surveillance, and wherein the structure and software for performing polarization rotates the fixed face, dual- polarized AESA radar antenna system to enable improved weather data processing while simultaneously tracking radar targets for surveillance and target direction and management.”  (Bold added).
Looking, first, to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 3 and 6-10 depends from allowable, independent claim 1, each of dependent claims 3 and 6-10 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 11 as newly-amended is as follows:
“11. (Currently Amended) A method for performing radar target detection for air surveillance and weather surveillance using a radar system, the method comprising: performing polarization in a non-orthogonal manner when steering a single polarimetric Phased Array Radar (PAR); and controlling operation of the single polarimetric PAR using a controller coupled to the polarimetric PAR such that the polarimetric PAR combines radar target detection and tracking operations with weather surveillance operations by performing the polarization in a non- orthogonal manner when steering the polarimetric PAR off the principal planes of the radar, wherein the controller includes structure and software for performing polarization in a non- orthogonal manner when steering a fixed face, dual-polarized Active Electronically Scanned Array (AESA) radar system of the single polarimetric PAR off its principal planes such that weather measurements are performed in combination with operations for air surveillance, and wherein the structure and software for performing polarization rotates the fixed face, dual- polarized AESA radar antenna system to enable improved weather data processing while simultaneously tracking radar targets for surveillance and target direction and management.”  (Bold added).
Regarding independent claim 11 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 13 and 16-20 depends from allowable, independent claim 11, each of dependent claims 13 and 16-20 is allowable for, at least, the reasons for which independent claim 11 is allowable.
All rejections of record have been overcome; however, the objection to the drawings for use of color remains, and, that objection must be overcome by the submission of formal drawings.  Please see section 6 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648